Citation Nr: 1626456	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES


1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left ear hearing loss and if so, whether service connection may be granted.  

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1984 to May 1987 and March 2003 to July 2004, to include service in the Southwest Asia Theater of Operations from June 2003 to June 2004.  He had additional reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2008 and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a January 2016 written statement, the Veteran withdrew the issues of entitlement to service connection for an acquired psychiatric disorder and bilateral hearing loss.  Upon consideration, the Board finds that the January 2016 statement does not meet the criteria for an affirmative, formal withdrawal of the appeal of these issues.  38 C.F.R. § 20.204 (2015).  In April 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  He indicated in his April 2016 Board hearing testimony that he did not knowingly and voluntarily relinquish his right to continue his appeal of these issues.  The Board thus finds that the claims for service connection for an acquired psychiatric disorder and bilateral hearing loss, were erroneously characterized as withdrawn; consequently, they have been added to the issues on appeal as shown on the title page.

The Board notes that claims of service connection for a psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board has recharacterized the Veteran's claim as stated above.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service connection claim for left ear hearing loss was initially denied by an unappealed January 1999 rating decision.  

2.  The RO declined to reopen the Veteran's claim for service connection for left ear hearing loss in an unappealed September 2006 rating decision.

3.  New and material evidence has been submitted as to the claim of service connection for left ear hearing loss.

4.  The medical evidence clearly and unmistakably shows that the Veteran's left ear hearing loss pre-existed his first period of active service.

5.  The medical evidence does not clearly and unmistakably show that the Veteran's left ear hearing loss was not aggravated by such service.

6.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's right ear hearing loss had its onset in service.  

7.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that tinnitus had its onset in service.

8.  The Veteran's PTSD is the result of stressors that occurred during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for left ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

3.  The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§  3.102, 3.303, 3.310 (2015).

5.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim

Prior Decision

The claim of service connection for left ear hearing loss was initially denied in a January 1999 rating decision.  The claim was denied on the basis that his left ear hearing loss existed prior to service and was not permanently aggravated as a result of service.  The Veteran failed to appeal the January 1999 rating decision.  A September 2006 rating decision declined to reopen his service connection claim.  Notice of that determination and of his appellate rights was issued to the Veteran in September 2006.  

No correspondence was received from the Veteran and no additional evidence was received within one year of the September 2006 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).   

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the September 2006 rating decision, new evidence added to the record consists of the Veteran's April 2016 Board hearing testimony and a VA examination report dated in February 2010.  New evidence also includes VA treatment records showing continued treatment for his left ear hearing loss and multiple lay statements that he did not have any symptoms of hearing loss until his active service.  This evidence is new, in that it was not previously of record at the time of the January 1999 and September 2006 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claims.  Id.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for left ear hearing loss.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

A.  Left Ear Hearing Loss 

In his statements, the Veteran maintains that his left ear hearing loss, noted prior to his first period of active duty beginning in June 1984, was aggravated by his military service.  

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The evidence of record shows that the Veteran has been currently diagnosed with left ear hearing loss, under the provisions of 38 C.F.R. § 3.385.  See February 2010 VA Examination Report. 

The Veteran's February 1984 service entrance examination report noted moderate left ear hearing loss.  Nonetheless, it was determined that he was qualified for service.  Accordingly, VA cannot presume that, at service entry, the Veteran was sound with respect to his left ear hearing loss.  See 38 U.S.C.A. §§ 1111.

The medical evidence, however, does not clearly and unmistakably reflect that the condition was not aggravated by such service.  The Veteran testified that prior to service he did know that he had any type of hearing loss.  Notably, he denied experiencing hearing loss in his February 1984 Report of Medical History.  He competently and credibly testified that his hearing worsened during service due to aircraft, field artillery, and forklift noises.  In a January 2008 VA treatment record, the Veteran reported left ear hearing loss onset twenty years ago, approximately one year after his separation from his initial period of active service.  He further reported that his hearing has worsened since service.  The service treatment records reveal that the Veteran did not have a separation examination.  

Ultimately, the evidence clearly and unmistakably shows that the Veteran's left ear hearing loss existed prior to service, but does not clearly and unmistakably show that it was not aggravated by service.  Indeed, the Veteran experienced an increased severity of left ear hearing loss symptoms during service.  Further, the post-service evidence establishes that he has continued to experience left ear hearing loss since service to the present time.  For these reasons, the Board finds that the relevant criteria are met, and that service connection is warranted.

B.  Right Ear Hearing Loss 

The Veteran contends that his right ear hearing loss is due to his in-service exposure to artillery and aircraft noises on the regular for multiple times a day, and thus service connection is warranted.  Hr. Tr. at 21.

The evidence of record shows that the Veteran has a current right ear hearing loss disability as defined by VA.  See February 2010 VA Examination Report.  Service treatment records show that the Veteran's right ear hearing was normal at service entrance in February 1984.  The service treatment records reveal that the Veteran did not have a separation examination.  

The Veteran testified that he was exposed to aircraft, field artillery, ship, and forklift noises while serving in Kuwait.  He further testified that he was not exposed to loud occupational or recreational noise following service.  The Board finds the Veteran's report of in-service noise exposure both competent and credible, as his military personnel records show that his reports are consistent with the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Specifically, the evidence shows that he has a Rifle Sharpshooter Marksmanship Badge and his military occupational specialty was that of traffic management coordinator.  

Thus, this appeal turns on whether there is a nexus between the Veteran's hearing loss and service.  The Veteran competently and credibly testified at his Board hearing that he experienced hearing loss due to the conceded in-service acoustic trauma.  The Veteran also recalls having hearing problems after his discharge and reported no post-service occupational or recreational loud noise exposure.  Accordingly, a nexus to service is established.  To the extent that a VA examiner in February 2010 reached an unfavorable opinion, the Board can find no compelling reason to afford the examiner's opinion any greater degree of evidentiary value than the Veteran's own lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In light of the foregoing, the evidentiary record is at least in a state of relative equipoise on all material elements of the claim.  Accordingly, service connection for right ear hearing loss is warranted.  

C.  Tinnitus

Here, the Veteran contends that his tinnitus began in service as a result of excessive in-service noise exposure. 

During the April 2016 Board hearing, the Veteran stated that he had ringing of the ears.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Veteran has a current diagnosis of tinnitus.   The second element required for direct service connection has also been satisfied as the Board has acknowledged that the Veteran was exposed to in-service acoustic trauma.  

Thus, this appeal turns on whether there is a nexus between the Veteran's tinnitus and service.  He competently and credibly testified that his tinnitus began during his second period of active duty service in Kuwait due to the conceded in-service acoustic trauma.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Accordingly, a nexus to service is established.  

The Veteran was afforded a VA examination in February 2010.  The examiner opined that the etiology of the tinnitus cannot be determined without resorting to mere speculation.  The Board notes that in order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that all the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010).  In the present case, it is clear that all procurable and assembled data was not fully considered at the time of the February 2010 VA examination.  The examiner failed to address the Veteran's lay statements regarding onset of tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, the Board finds that the February 2010 VA examination report is inadequate.  

In light of the foregoing, the evidentiary record is at least in a state of relative equipoise on all material elements of the claims.  Accordingly, service connection for tinnitus is warranted, and the claim is granted.  

D.  An Acquired Psychiatric Disorder  

The Veteran contends that his acquired psychiatric disorder was incurred in and/or manifested during service and that service connection is therefore warranted.  The Veteran indicated at his April 2016 Board hearing that a grant of service connection for any acquired psychiatric disorder would satisfy his claim.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

VA and private treatment records confirm current diagnoses of depressive disorder, PTSD, and alcohol use disorder, in remission.  See December 2009 VA Examination Report; February 2016 VA Treatment Record.  Moreover, VA concedes that the Veteran had an in-service stressor, as a witness to the death of a fellow service member in Kuwait.  See October 2009 Joint Service Records Research Center (JSRRC) Memorandum.  The Veteran competently and credibly testified that his psychiatric symptoms began after his service in Kuwait and has continued to the present.  Accordingly, a nexus to service is established.  Finally, in February 2016 a VA physician linked the Veteran's PTSD to active military service.  In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of this claim.  Thus, service connection is warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss; to that extent only, the appeal is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 

Service connection for PTSD is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


